      Case 4:20-cv-00281-RSB-CLR Document 15 Filed 11/13/20 Page 1 of 26



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


Rebecca Brooks, et al.,
                                               CIVIL ACTION NO. 20-cv-00281
              Plaintiffs,

v.

Thomas Mahoney III, et al.,

              Defendants.



     [PROPOSED] MOTION TO DISMISS BY DEMOCRATIC PARTY OF GEORGIA
            Case 4:20-cv-00281-RSB-CLR Document 15 Filed 11/13/20 Page 2 of 26



                                                     TABLE OF CONTENTS


I.         INTRODUCTION .......................................................................................................... 1

II.        BACKGROUND ............................................................................................................ 2

III.            LEGAL STANDARD ................................................................................................. 6

IV.             ARGUMENT ............................................................................................................. 7

      A.        The Court lacks jurisdiction to hear this case. ............................................................... 7

           1.      Plaintiffs lack standing. ........................................................................................... 7

           2.      The Eleventh Amendment bars this Court from exercising jurisdiction. .................... 11

      B.        Plaintiffs fail to state a claim on which relief can be granted. ....................................... 13

           1.      Plaintiffs’ claim is simply not plausible. ................................................................. 13

           2.      Plaintiffs have not pleaded a cognizable claim. ....................................................... 17

      C.        Plaintiffs are not entitled to the relief they seek. .......................................................... 20

V.         CONCLUSION ............................................................................................................ 22




                                                                     -i-
      Case 4:20-cv-00281-RSB-CLR Document 15 Filed 11/13/20 Page 3 of 26



                                    I.      INTRODUCTION

       Plaintiffs’ Complaint asks this Court to selectively disenfranchise over two million Georgia

voters living in several of the state’s most populous counties—counties that did not ultimately

support Plaintiffs’ preferred presidential candidate—based on entirely unsupported voter fraud

conspiracy theories. Plaintiffs’ implausible allegations are based exclusively on a few isolated,

unsubstantiated calls to a voter hotline (the very definition of hearsay), citations to fringe news

articles, disproven studies, and projected expert analysis that has not yet actually been prepared

(and is itself contingent upon data that the Complaint acknowledges has yet to be finalized or

obtained). Plaintiffs ask the Court to take them at their word that this speculation and imaginary

expert analysis will, upon “information and belief,” eventually support their extraordinary and

highly implausible allegations. None of this is sufficient to invoke this Court’s jurisdiction or state

any recognized or plausible federal cause of action.

       This case presents neither a cogent nor cognizable legal theory. To the extent Plaintiffs

allege any injury, it is not sufficient to support standing. It is political theatre, pure and simple,

part of a broader and deeply troubling effort presently playing out on a national stage, to attempt

to use the judiciary to cast doubt on the outcome of the presidential election. Every other court

confronted with these efforts has properly rejected them. This Court should do the same and

dismiss Plaintiffs’ Complaint.




                                                 -1-
       Case 4:20-cv-00281-RSB-CLR Document 15 Filed 11/13/20 Page 4 of 26



                                          II.      BACKGROUND

          Notwithstanding a global pandemic and a tumultuous political landscape, Georgia ran a

“custard-smooth” general election on November 3.1 Nearly five million Georgians voted in the

presidential race, and state and local election officials are now hard at work finalizing the result.

Each of Georgia’s 159 counties have completely reported their presidential election results, and as

of 5:30 p.m. on November 13, 118 of those counties have certified those results with Secretary of

State Brad Raffensperger (the “Secretary”), Georgia’s chief election official.2 As of 5:30 p.m. on

November 13, the currently reported county results indicate that Joe Biden received 2,472,002 and

Donald Trump received 2,457,880 votes in Georgia; in other words, Trump trails Biden by 14,122

votes.3

          The Secretary, a Republican, has on several occasions publicly discredited allegations of

fraud, assuring the State’s voters that the process was fair and the votes have been accurately

counted; indeed, the Secretary has reported that his office is investigating every single case of

alleged voter fraud brought to the office’s attention, yet not a single allegation of systematic or

widespread fraud has been substantiated.4 And, on November 11, the Secretary announced that the



1
 Jim Galloway, The Georgia Secretary of State Who Insists That Two Plus Two Still Equals Four, Atlanta J. Const.
(Nov. 10, 2020), https://www.ajc.com/politics/politics-blog/opinion-the-georgia-secretary-of-state-who-insists-that-
two-plus-two-still-equals-four/OI6TGTORTJGNVLFSIYZQWK52YA/.
2
  Ga. Secretary of State’s Office, Nov. 3, 2020 General Election, Counties Reporting (last visited Nov. 13, 2020),
https://results.enr.clarityelections.com/GA/105369/web.264614/#/reporting.
3
   Ga. Secretary of State’s Office, Nov. 3, 2020 General Election, Results (last visited Nov. 13, 2020),
https://results.enr.clarityelections.com/GA/105369/web.264614/#/reporting.
4
 E.g., Elizabeth Elkind, Georgia Voter Fraud Probes Won't Change Projected Biden Victory, Secretary of State Says,
CBS News (Nov. 12, 2020), https://www.cbsnews.com/news/election-biden-georgia-voter-fraud-secretary-of-state/
(“At the end of the day, we don’t see widespread voter fraud, but we will investigate every case we hear.”); Justin
Gray, Secretary of State Maintains No Statewide Voter Fraud Going on Amid Calls for His Resignation, WSB-TV
(Nov. 10, 2020), https://www.wsbtv.com/news/politics/secretary-state-maintains-no-statewide-voter-fraud-going-
amid-calls-his-resignation/WNSMO2Q3W5FN7BGW3XLWSTDGAY/ (“We haven’t found any widespread fraud.




                                                        -2-
      Case 4:20-cv-00281-RSB-CLR Document 15 Filed 11/13/20 Page 5 of 26



state would conduct an “audit, a recount and a recanvass all at once,” to review the presidential

results by manual hand recount of the presidential election.5 That recount is now underway across

the state, and must be completed by November 20 at 5:00 p.m., the deadline set by statute for

submitting the returns of presidential electors to the Governor for certification on November 21.

O.C.G.A. § 21-2-499(b). This ensures that presidential electors are certified by December 8th—

the “Safe Harbor” deadline set by the United States Congress, before which any controversy or

contest concerning the appointment of electors must be resolved. 3 U.S.C. § 5. The presidential

electors then meet and cast their votes on December 14. 3 U.S.C. § 7.

        On November 11, the same day that the Secretary ordered the recount of the presidential

election, Plaintiffs, four Georgia voters, filed their Complaint in this action—dragging the

Governor, the Secretary, and several hand-selected counties into federal court. Compl. ¶¶ 12-21.

They advance only one claim premised on an unclear “vote dilution” theory under the First and

Fourteenth Amendments and supported only by conjectural, unsubstantiated, and conclusory

allegations of fraud and voting irregularities. Id. ¶¶ 49-50. In support, Plaintiffs fail to plausibly

support their extraordinary claims, pointing only to a few calls to voter hotlines and news reports

or “studies” which are conjectural and discredited. Id. ¶¶ 33-41. Those “studies,” moreover, do not

actually support Plaintiffs’ extraordinary claims attacking the vote counts in the counties at issue

in this presidential election. In other words, Plaintiffs fail to plausibly allege any sort of widespread




We       will      investigate   every       single    case     that    voters     bring      to      us.”);
https://mms.tveyes.com/PlaybackPortal.aspx?SavedEditID=b6069f6a-b976-4b2b-aa15-6de4ea23b0f1;       Stephen
Fowler & Barbara Sprunt, Georgia Will Conduct A Hand Recount Amid GOP’s Baseless Fraud Claims, Nat’l Public
Radio (Nov. 11, 2020), https://www.npr.org/2020/11/11/933830340/georgia-will-conduct-a-hand-recount-amid-
gops-baseless-fraud-claims.
5
  Quinn Scanlan, Georgia's Top Election Official Announces There Will Be ‘Full By-Hand Recount in Each County'
for Presidential Race, ABC News (Nov. 11, 2020), https://abcnews.go.com/Politics/georgias-top-election-official-
announces-full-hand-recount/story?id=74146620.


                                                      -3-
      Case 4:20-cv-00281-RSB-CLR Document 15 Filed 11/13/20 Page 6 of 26



fraud that would actually call into question the result of the presidential outcome in the counties at

issue or Georgia at large—and barely even try.

       There can be no dispute that Plaintiffs seek extraordinary relief. They ask that this Court

affirmatively declare “that the proper remedy for this constitutional violation as applied to

presidential-election results is to exclude presidential-election results from [only Chatham,

Clayton, Cobb, DeKalb, Fulton, Gwinnett, Henry, and Richmond counties] for the Presidential

Elector certification under 3 U.S.C. § 6 for this state.” Compl. ¶¶ 56-60, 64. The record before the

Court is patently insufficient to justify any form of injunctive (or other) relief, much less the

breathtaking relief Plaintiffs seek.

       To say there is no precedent or authority to support Plaintiffs’ suit would be an

understatement. Although such suits are largely unprecedented before this election cycle, the past

week has seen a flurry of attempts by plaintiffs across the country to similarly press for the

judiciary to invalidate or find illegitimate the results of the presidential election. Without

exception, those cases, one after another, have been rejected as both baseless and meritless. See,

e.g., Bognet v. Sec’y Commonwealth of Pa., No. 20-3214, ECF No. 62 (3d Cir. Nov. 13, 2020)

(affirming district court’s denial of a temporary restraining order and injunction on equal

protection claim premised on vote dilution by purportedly illegal ballots received after election

day but prior to the ballot receipt deadline ordered by the Pennsylvania Supreme Court);

Costantino v. City of Detroit, Opinion & Order, No. 20-014780-AW (3d Jud. Cir. Ct. Mich. Nov.

13, 2020) (denying plaintiffs’ motion for a preliminary injunction in case seeking an audit, a halt

to certification, and a new election because “Plaintiffs’ interpretation of events is incorrect and not

credible”); In re: Enforcement of Election Laws and Securing Ballots Cast or Received After 7:00

P.M. on Nov. 3, 2020, No. SPCV2000982-J3 (Ga. Sup. Ct., Nov. 5, 2020) (denying Trump




                                                 -4-
      Case 4:20-cv-00281-RSB-CLR Document 15 Filed 11/13/20 Page 7 of 26



Campaign’s petition to segregate certain ballots and noting “there is no evidence the ballots

referenced in the petition [were invalid]” and “there is no evidence that the Chatham County Board

of Elections or the Chatham County Board of Registrars has failed to comply with the law”);

Donald J. Trump for President, Inc. v. Benson, Opinion & Order, No. 20-000225-MZ (Mich. Ct.

Cl. Nov. 6, 2020) (denying Trump Campaign’s emergency motion to cease all counting and

processing of absentee ballots and noting plaintiffs provided no admissible evidence supporting

their claims); Donald J. Trump for President Inc. v. Philadelphia Cty. Bd. of Elections, No. 2:20-

CV-05533-PD, ECF No. 5 (E.D. Pa. Nov. 5, 2020) (denying Trump Campaign’s emergency

motion to stop the Philadelphia County Board of Elections from counting ballots); Kraus v.

Cegavske, Order at 9, No. 20-OC-00142 (Nev. Dist. Ct. Oct. 29, 2020) (finding Trump Campaign’s

allegation that observers were not able to observe the process or allegation that Nevada’s signature

matching process was unreliable to be wholly without merit, and explaining “[t]here is no evidence

that any vote that should lawfully not be counted has been or will be counted” and “[t]here is no

evidence that any election worker did anything outside of the law, policy, or procedures”), aff’d,

No. 82018 (Nev. Nov. 3, 2020) (“[Appellants’] request for relief to this court is not supported by

affidavit or record materials supporting many of the factual statements made therein . . . It is

unclear from the motion how appellants are being prevented from observing the process.”); Stokke

v. Cegavske, No. 2:20-CV-02046, ECF No. 27 (D. Nev. Nov. 6, 2020) (denying plaintiffs’ motion

for a preliminary injunction and TRO to halt ballot counting in Clark County, Nevada); Stoddard

v. City Election Comm’n, Opinion & Order at 2–3, No. 20-014604-CZ (Mich. Cir. Ct. Nov. 6,

2020) (denying Election Integrity Fund’s motion for a preliminary injunction to prohibit Detroit

from certifying its results, explaining that “[b]oth Republican and Democratic inspectors were




                                                -5-
        Case 4:20-cv-00281-RSB-CLR Document 15 Filed 11/13/20 Page 8 of 26



present [for the counting of absentee ballots]” and “plaintiffs do not offer any affidavits or specific

eyewitness evidence to substantiate their assertions”).

         Undeterred, over the past few days, Plaintiffs’ counsel has filed effectively the same case

in at least three other battleground states. See Bally v. Whitmer, No. 1:20-cv-01088-JTN-PJG

(W.D. Mich. filed Nov. 11, 2020); Pirkle v. Wolf, No. 4:20-cv-02088-MWB (M.D. Pa. filed Nov.

12, 2020); Langenhorst v. Pecore, No. 1:20-cv-01701-WCG (E.D. Wis. filed Nov. 12, 2020). As

with this case, in each of those, Plaintiffs fail to identify any concrete, credible evidence in support

of their claims. They universally rely on rumors, debunked conspiracy theories, and expert analysis

that has yet to be actually conducted. These do not the grounds for a federally cognizable lawsuit

make.

         This case, like all the others, is facially meritless. But the Court need not even reach the

merits, because Plaintiffs fail to sufficiently allege standing and their claims are barred by the

Eleventh Amendment. Even if the Court does reach the merits of Plaintiffs’ complaint, it fails to

state a claim for relief both because the allegations are speculative and implausible, and the single

claim of “vote dilution” is unsupported by law. Plaintiffs’ Complaint should be dismissed.

                                   III.    LEGAL STANDARD

         Whether a party has Article III standing is an issue of a court’s subject matter jurisdiction

under Rule 12(b)(1). Stalley ex rel. U.S. v. Orlando Reg’l Healthcare Sys., Inc., 524 F.3d 1229,

1232 (11th Cir. 2008). The party seeking to invoke federal jurisdiction “bears the burden of

proving standing.” Florida Pub. Interest Research Grp. Citizen Lobby, Inc. v. E.P.A., 386 F.3d

1070, 1083 (11th Cir. 2004). “When addressing a motion to dismiss for lack of standing, the court

evaluates standing based on the facts of the complaint. However, the court ‘may not speculate

concerning the existence of standing or piece together support for the plaintiff.’” Correa v. BAC




                                                  -6-
      Case 4:20-cv-00281-RSB-CLR Document 15 Filed 11/13/20 Page 9 of 26



Home Loans Servicing LP, 853 F.Supp.2d 1203, 1207 (M.D. Fla. 2012) (quoting Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560-61 (1992)).

        To survive a 12(b)(6) motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is “plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). “Plausibility is the key, as the ‘well-pled allegations must nudge the claim ‘across

the line from conceivable to plausible.’” Jacobs v. Tempur-Pedic Int’l, Inc., 626 F.3d 1327, 1333

(11th Cir. 2010) (quoting Sinaltrainal v. Coca–Cola Co., 578 F.3d 1252, 1261 (11th Cir. 2009)).

“And to nudge the claim across the line, the complaint must contain ‘more than labels and

conclusions . . . ’” Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). The Court

need not accept as true legal conclusions or unwarranted factual inferences. Id.

                                        IV.     ARGUMENT

A.      The Court lacks jurisdiction to hear this case.

        1.      Plaintiffs lack standing.

        As a threshold matter, the Court should dismiss the Complaint because Plaintiffs lack

Article III standing to bring this suit. To avoid dismissal on Article III grounds, a plaintiff must

show (1) an injury in fact, meaning “an invasion of a legally protected interest” that is “concrete

and particularized” and “actual or imminent, not conjectural or hypothetical,” (2) a causal

connection between the injury and the defendant’s conduct, and (3) a likelihood that the injury will

be redressed by a favorable decision. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548 (2016) (quoting

Lujan, 504 U.S. at 560-61).

        Plaintiffs lack standing because they fail to allege any “concrete and particularized” injury-

in-fact. Lujan, 504 U.S. at 560-561. They do not allege that their own votes were rejected on

fraudulent grounds, nor do they identify any voter who was deprived of the right to vote. Instead,

they advance the widely-rejected theory that their votes have been “diluted” by the counting of


                                                  -7-
     Case 4:20-cv-00281-RSB-CLR Document 15 Filed 11/13/20 Page 10 of 26



allegedly unlawful votes and in such number as to cast the entire popular vote for presidential

election in Georgia in doubt. But vote dilution is a viable basis for federal claims only in specific

contexts―typically in equal protection challenges to state schemes crafted to structurally and

significantly devalue one community’s or group of people’s votes over another’s, thus giving rise

to standing by the impacted community. See Opinion, Bognet v. Sec’y Commonwealth of Pa., No.

20-3214 (3d Cir. Nov. 13, 2020), ECF No. 62 at 42 (“Unlike the malapportionment or racial

gerrymandering cases, a vote cast by a voter in the so-called ‘favored’ group counts not one bit

more than the same vote cast by the ‘disfavored’ group—no matter what set of scales one might

choose to employ.”); see also, e.g., Reynolds v. Sims, 377 U.S. 533, 563-64 (1964); Rep. Party of

Penn. v. Cortés, 218 F. Supp. 3d 396, 406-07 (E.D. Pa. 2016) (“Vote dilution is certainly a viable

equal protection theory in certain contexts. Such claims can allege that a state has enacted a

particular voting scheme as a purposeful device ‘to minimize or cancel out the voting potential of

racial or ethnic minorities.’”) (citation omitted). That is, of course, not the context asserted here.

Rather, Plaintiffs base their purported injury by way of “vote-dilution disenfranchisement” only

on an unsupported claim that a significant number of “illegal votes” will be counted. Compl. ¶¶

49, 53.

          Plaintiffs’ theory of injury has been repeatedly rejected by federal courts across the

country—including by the U.S. Court of Appeals for the Third Circuit in an order issued earlier

today. As each of these courts has explained, any purported vote dilution somehow caused by the

counting of allegedly illegal votes would affect all Georgia voters, not merely Plaintiffs and their

votes. It is therefore a generalized grievance rather than a particularized harm and cannot support

standing as numerous courts have recognized across the country. See, e.g., Opinion, Bognet v.

Sec’y Commonwealth of Pa., No. 20-3214 (3d Cir. Nov. 13, 2020), ECF No. 62 at 37 (“[A] vote




                                                 -8-
     Case 4:20-cv-00281-RSB-CLR Document 15 Filed 11/13/20 Page 11 of 26



cast by fraud or mailed in by the wrong person through mistake, or otherwise counted illegally,

has a mathematical impact on the final tally and thus on the proportional effect of every vote, but

no single voter is specifically disadvantaged. Such an alleged ‘dilution’ is suffered equally by all

voters and is not ‘particularized’ for standing purposes. The courts to consider this issue are in

accord.” (quotations and citations omitted)); Donald J. Trump for President, Inc. v. Cegavske, No.

220CV1445JCMVCF, 2020 WL 5626974, at *4 (D. Nev. Sept. 18, 2020) (“Plaintiffs never

describe how their member voters will be harmed by vote dilution where other voters will not. As

with other ‘[g]enerally available grievance[s] about the government,’ Plaintiffs seek relief on

behalf of their member voters that ‘no more directly and tangibly benefits [them] than it does the

public at large.’”) (quoting Lujan, 504 U.S. at 573–74)); Am. Civil Rights Union v. Martinez-

Rivera, 166 F.Supp.3d 779, 789 (W.D. Tex. 2015) (“[T]he risk of vote dilution[ is] speculative

and, as such, [is] more akin to a generalized grievance about the government than an injury in

fact.”); Martel v. Condos, No. 5:20-cv-131, 2020 WL 5755289, at *4 (D. Vt. Sept. 16, 2020)

(same); Donald J. Trump for President, Inc. v. Boockvar, No. 2:20-CV-966, 2020 WL 5997680,

at *59-60 (W.D. Pa. Oct. 10, 2020) (finding “Plaintiffs’ theory of vote dilution,” was “too

speculative” and not sufficiently “concrete”); Paher v. Cegavske (“Paher I”), No. 3:20-cv-00243-

MMD-WGC, 2020 WL 2089813, at *5 (D. Nev. Apr. 30, 2020) (citations omitted) (finding vote

dilution “due to ostensible election fraud” was not an injury in fact: “This is not a pioneering

finding. Other courts have similarly found the absence of an injury-in-fact based on claimed vote

dilution.”); Paher v. Cegavske (“Paher II”), No. 3:20-cv-00243-MMD-WGC, 2020 WL 2748301,

at *4 (D. Nev. May 27, 2020) (plaintiffs lacked standing to bring “vote dilution” claim, despite

arguing that “harm is specific to them as registered, eligible voters, who actually vote”); Wise v.




                                                -9-
     Case 4:20-cv-00281-RSB-CLR Document 15 Filed 11/13/20 Page 12 of 26



Circosta, 978 F.3d 93 (4th Cir. 2020) (“The extension does not dilute some votes relative to

others—rather, it has the same effect on all North Carolina voters.”). This case is no different.

        Plaintiffs spill much ink simply to argue that their alleged harm is not felt by all people,

but only by all voters and is therefore not generalized. See Compl. ¶ 54. This is incorrect. The

Supreme Court has held that an asserted harm is a “generalized grievance” that “does not warrant

exercise of jurisdiction” when it is “shared in substantially equal measure by . . . a large class of

citizens . . . .” Warth v. Seldin, 422 U.S. 490, 499 (1975). In each of the cases cited supra, courts

found that registered voters alleging vote dilution due to potential voter fraud within their

respective jurisdictions were barred by Article III from bringing such claims. In short, an alleged

injury that impacts all voters in a jurisdiction equally is still generalized. See, e.g., Opinion, Bognet

v. Sec’y Commonwealth of Pa., No. 20-3214 (3d Cir. Nov. 13, 2020), ECF No. 62 at 37; see also

Cegavske, No. 220CV1445JCMVCF, 2020 WL 5626974, at *4 (D. Nev. Sept. 18, 2020) (finding

plaintiffs raise only a “‘[g]enerally available grievance[s] about the government,’” when they fail

to “describe how their member voters will be harmed by vote dilution where other voters will

not”). That is precisely the case here.

        Not only do Plaintiffs fail to allege how their supposed harm is different than anyone else’s,

Plaintiffs’ alleged harm is entirely “conjectural.” See Spokeo, Inc., 136 S. Ct. at 1548; see also,

e.g., Opinion, Bognet v. Sec’y Commonwealth of Pa., No. 20-3214 (3d Cir. Nov. 13, 2020), ECF

No. 62 at 48-51 (concluding speculations about possibility of voter fraud ultimately causing vote

dilution too conjectural to satisfy injury-in-fact requirement). Plaintiffs’ factual allegations are

implausible, relying on either a few isolated and unsubstantiated calls to a voter hotline or citations

to news articles or studies which are not credible. (Both are, in any event, obvious hearsay and

thus inadmissible). See infra Section IV.B.1. But even if some of these allegations were admissible




                                                  -10-
     Case 4:20-cv-00281-RSB-CLR Document 15 Filed 11/13/20 Page 13 of 26



and credited, Plaintiffs fail to tailor their claim to the specific counties whose voters they wish to

wholly disenfranchise.

       In other words, the Complaint simply fails to marshal any allegations that widespread fraud

occurred in the defendant counties to the point where any vote—much less every single vote—in

those counties should be cast aside. This is fatal to their claim. See Gill v. Whitford, 138 S. Ct.

1916, 1934 (2018) (“We caution, however, that ‘standing is not dispensed in gross’: A plaintiff’s

remedy must be tailored to redress the plaintiff's particular injury.”). Plaintiffs can hardly escape

this insufficiency by promising that they “will provide” elusive forthcoming evidence that there

were enough fraudulent ballots to change the outcome of the entire election in Georgia. Compl. ¶¶

45-47. This is, by definition, conjectural and patently insufficient to establish Article III standing.

       2.      The Eleventh Amendment bars this Court from exercising jurisdiction.

       Even if the Plaintiffs did have standing, the Eleventh Amendment in any event bars this

Court’s exercise of judicial power to issue Plaintiffs’ requested relief because a federal court

cannot order state officials to conform to state law. See Pennhurst State Sch. & Hosp. v.

Halderman, 465 U.S. 89, 106 (1984). At heart, Plaintiffs’ complaint claims that Defendants

counted fraudulent votes, and they ask the Court to stop state officials from certifying vote totals

in counties whether fraud has allegedly occurred. See Compl. ¶¶ 65-66. Though superficially

couched in the language of a federal constitutional claim, Plaintiffs ask the Court to compel

election authorities to do what they believe Georgia law requires—namely to reject the results of

an election when “illegal votes have been received . . . sufficient to change or place in doubt the

result.” See Compl. ¶ 58 (quoting O.C.G.A. § 21-2-522.). Notwithstanding the fact that they would

fail to meet their own proposed state law standard, see, e.g., Middleton v. Smith, 273 Ga. 202, 203

(2000) (“Elections cannot be overturned on the basis of mere speculation, or an appearance of




                                                 -11-
     Case 4:20-cv-00281-RSB-CLR Document 15 Filed 11/13/20 Page 14 of 26



impropriety in the election procedures.” (citation omitted)), the Court cannot entertain such a

request for injunctive relief requiring state officials to comply with state law.

        As the U.S. Supreme Court explained decades ago in Pennhurst, “the principles of

federalism that underlie the Eleventh Amendment” prohibit a federal court from granting “relief

against state officials on the basis of state law, whether prospective or retroactive.” 465 U.S. at

106; see also id. at 117 (“[A] federal suit against state officials on the basis of state law contravenes

the Eleventh Amendment when . . . the relief sought and ordered has an impact directly on the

state itself.”). This is true even where, as here, state law claims are cloaked in federal causes of

action. See, e.g., Balsam v. Sec’y of State, 607 F. App’x 177, 183–84 (3d Cir. 2015) (holding

Eleventh Amendment bars state law claims even when “premised on violations of the federal

Constitution”); Massey v. Coon, No. 87-3768, 1989 WL 884, at *2 (9th Cir. Jan. 3, 1989)

(affirming dismissal of suit where “on its face the complaint states a claim under the due process

and equal protection clauses of the Constitution, [but] these constitutional claims are entirely based

on the failure of defendants to conform to state law”); Six v. Newsom, No. 8:20-cv-00877-JLS-

DFM, 2020 WL 2896543, at *8 (C.D. Cal. May 22, 2020) (denying temporary restraining order in

part because Fifth and Fourteenth Amendment claims were predicated on violations of state law);

Acosta v. Democratic City Comm., 288 F. Supp. 3d 597, 626 (E.D. Pa. 2018) (“Even when voters

attempt to ‘tie their state law claims into their federal claims,’ the Eleventh Amendment bars the

state law claims.” (quoting Balsam, 607 F. App’x at 183)); Thompson v. Alabama, No. 2:16-CV-

783-WKW, 2017 WL 3223915, at *8 (M.D. Ala. July 28, 2017) (denying injunction where

plaintiffs’ federal constitutional claims rested on premise that state officials were violating state

law). The lack of federal character in Plaintiffs’ claim is further revealed by the fact that Plaintiffs’

theory of vote dilution cannot give rise to a federal cause of action under the Equal Protection




                                                  -12-
     Case 4:20-cv-00281-RSB-CLR Document 15 Filed 11/13/20 Page 15 of 26



Clause. See, e.g., Boockvar, 2020 WL 5997680, at *43 (W.D. Pa. Oct. 10, 2020) (holding vote

dilution “is not an equal-protection issue”); see also infra Section IV.C.2.

       As state officials, the Governor and Secretary of State are indisputably shielded by the

Eleventh Amendment, as are—in this case—the various County Board members. Although

counties are not ordinarily considered arms of the state for Eleventh Amendment purposes, the

remedies Plaintiffs seek can only be enforced by state officials. See O.C.G.A. § 21-2-499(b)

(explaining Secretary shall “tabulate, compute, and canvass the votes cast for each slate of

presidential electors and shall immediately lay them before the Governor”); id. (explaining the

Governor “shall certify the slates of presidential electors”); see also Porter v. Gore, 354 F. Supp.

3d 1162, 1180 (S.D. Cal. 2018) (finding Pennhurst extends to claims against local officials where

effect would be to invalidate state law). The Eleventh Amendment bar thus extends to each

Defendant in this case.

B.     Plaintiffs fail to state a claim on which relief can be granted.

       Even if this Court had jurisdiction to consider Plaintiffs’ claim, which it does not, their

Complaint should in any event be dismissed pursuant to Rule 12(b)(6). Plaintiffs fail to create a

plausible inference of widespread fraud and malfeasance, and their vote dilution claim fails as a

matter of law.

       1.        Plaintiffs’ claim is simply not plausible.

       Plaintiffs who seek the relief of a federal court must allege “enough facts to state a claim

to relief that is plausible on its face,” and Plaintiffs here fail to do so. Twombly, 550 U.S. at 570.

While “the pleading standard that Rule 8 announces does not require ‘detailed factual allegations,’

. . . it demands more than an unadorned, the defendant-unlawfully-harmed-me accusation.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The shortcomings in Plaintiffs’ complaint become

even more apparent when considered through the lens of Rule 9(b), which applies to allegations


                                                -13-
      Case 4:20-cv-00281-RSB-CLR Document 15 Filed 11/13/20 Page 16 of 26



of fraud. “In alleging fraud or mistake, a party must state with particularity the circumstances

constituting fraud or mistake.” Fed. R. Civ. P. 9(b). Rule 9(b)’s heightened pleading standard

applies to claims that “sound in fraud,” as these do. Wilding v. DNC Servs. Corp., 941 F.3d 1116,

1127 (11th Cir. 2019), cert. denied, 140 S. Ct. 2828 (2020); see Crawford’s Auto Ctr., Inc. v. State

Farm Mut. Auto. Ins. Co., 945 F.3d 1150, 1161 (11th Cir. 2019).

        Examining the few factual allegations in the Complaint, it is clear Plaintiffs fail to meet the

standards of Rule 8, much less Rule 9(b). Plaintiffs nowhere offer sufficient or plausible evidence

that any illegal voting occurred, much less the type of widespread illegal voting that would be

needed to essentially nullify the entire presidential election in Georgia by casting out the votes of

over two million people in eight counties. The only specific allegations regarding any issues with

voting come from a few calls to a voter hotline and include occasional, but not uncommon

problems like a voter accidentally not receiving a requested mail ballot. See Compl. ¶¶ 35-38. But

there are no allegations establishing where these callers lived, whether they were eligible voters,

or how their issues were resolved. See id. Indeed, any or all of them could have ultimately voted.

        The other allegations offered by Plaintiffs amount to nothing more than mere speculation,

often baselessly inferring fraud from circumstances that cannot support such inferences. For

example:

        •    Plaintiffs point to the statewide hand count of ballots, but do not explain how

             conducting “an audit, a recount and a recanvass” raises an inference of fraud.6 Compl.

             ¶ 42.




6
 Quinn Scanlan, Georgia's top election official announces there will be 'full by-hand recount in each county' for
presidential race, ABC News (Nov. 11, 2020), https://abcnews.go.com/Politics/georgias-top-election-official-
announces-full-hand-recount/story?id=74146620 (quoting the Georgia Secretary of State).



                                                      -14-
Case 4:20-cv-00281-RSB-CLR Document 15 Filed 11/13/20 Page 17 of 26



 •   Plaintiffs cite a Judicial Watch study purporting to show outdated voter registration

     records and their broader allegations of voter fraud. Id. ¶ 40. But they fail to explain

     why this study plausibly supports their claim of widespread fraud in this election and

     in the counties at issue in this election; indeed, the population estimates proffered by

     Plaintiffs rely on data from the American Community Survey, a five-year estimate of

     population that lags behind actual population estimates in growing counties, artificially

     deflating them.

 •   Plaintiffs allege that voting machines crashed in two counties and claim that a similar

     “glitch” cause a miscalculation in a different state. Id. ¶ 34. They notably do not allege

     that any miscalculation occurred in these two counties in Georgia, neither of which is

     among the eight counties where they claim voter fraud requires disenfranchising all

     voters, nor that this crash was not resolved, what technology was actually affected, or

     that this issue impacted the results of the election at all, much less to the magnitude

     claimed here. Id.

 •   Plaintiffs allege hearsay that GOP observers were told by unidentified persons that one

     tabulation center was closing earlier than it actually did, but they do not claim that any

     or all observers actually left or that any fraud occurred after the announced closing

     time. Id. ¶ 39.

 •   Plaintiffs rely on a “JustFactsDaily.com” study of noncitizen voting for an entirely

     implausible “estimate” of non-citizen voter fraud. Id. ¶ 41. There are numerous

     problems with the underlying data, not the least of which is that the survey from which

     the estimate is extrapolated has a sample size so small that it identified merely 38

     possible non-citizen voters nationwide, only five of whom could be verified as having



                                         -15-
     Case 4:20-cv-00281-RSB-CLR Document 15 Filed 11/13/20 Page 18 of 26



           voted. At least one federal court has found the study upon which these claims are based

           to have errors that would not support the conclusion that noncitizens registered or

           attempted to register. See Fish v. Kobach, 309 F.Supp.3d. 1048, 1087-1088 (D. Kan.

           2018), aff’d sub. nom. Fish v. Schwab, 957 F.3d 1105 (10th Cir. 2020). But regardless,

           even the article itself cannot support Plaintiffs’ claims that unlawful voting happened

           in numbers so large in the counties in Georgia in question to justify invalidating all

           voters’ ballots cast in those counties.

       •   Plaintiffs rely on an article by a “Senior Advisor for Strategy at the Trump 2020

           campaign” for their implausible claim of a statistically unlikely rate of Biden-only

           ballots. Compl. ¶ 43. By its own description, the article is “admittedly, circumstantial

           rather than conclusive.” Pls.’ Ex. 5.

       Implicitly recognizing the deficiencies in their own pleading, Plaintiffs largely rely on a

promise to the Court that they will come forth with such evidence and have followed their

complaint not with a motion for preliminary injunction, but with a motion for expedited, invasive

discovery with an expedited trial. They claim that this discovery will lead to unidentified expert

analysis that they project will prove their claims. In other words, Plaintiffs’ complaint is nothing

more than a fishing expedition for evidence they simply and admittedly do not have. See Gibbons

v. McBride, 124 F. Supp. 3d 1342, 1358 (S.D. Ga. 2015) (dismissing claims under 12(b)(6) because

“the Court will not enable a fishing expedition”); U.S. ex rel. Atkins v. McInteer, 470 F.3d 1350,

1359 (11th Cir. 2006) (quoting United States v. Lab. Corp. of Am., 2001 WL 1867721, at *1

(N.D.Ga. May 16, 2001)) (“The particularity requirement of Rule 9 is a nullity if Plaintiff gets a

ticket to the discovery process without identifying a single claim.”). This is patently insufficient.




                                                -16-
     Case 4:20-cv-00281-RSB-CLR Document 15 Filed 11/13/20 Page 19 of 26



       In sum, Plaintiffs’ purported claim to extraordinary relief is based on unsupported allusions

to a massive, covert, and heretofore undetected effort to undertake fraud, disenfranchise

Republicans, and steal a presidential election (but no others), all under the watchful eyes of the

entire state election apparatus that includes a Republican Secretary of State and countless election

workers and poll watchers. All Plaintiffs currently present to support this narrative are flawed

mathematical estimates and isolated allegations—largely hearsay—of unintentional mishaps,

apparent suspicious activities, and alleged misconduct, couched in vague terms without any

specific details of whether or how they relate to purported substantial fraud.

       In the absence of fact, it is simply not plausible that widespread fraud, the existence of

which forms the sole basis for of Plaintiffs’ incognizable cause of action and astonishing prayer

for relief, actually occurred. The U.S. Supreme Court has instructed that “[d]etermining whether a

complaint states a plausible claim for relief” is “a context-specific task that requires the reviewing

court to draw on its judicial experience and common sense.” Iqbal, 556 U.S. at 679 (2009). It

challenges both experience and common sense to accept Plaintiffs’ entirely unsupported

overarching theory of widespread fraud, and under applicable pleading standards, this Court need

not credit their unwarranted factual inferences.

       2.      Plaintiffs have not pleaded a cognizable claim.

       In addition, Plaintiffs have not stated a cognizable claim, much less a viable one. As an

initial matter, it is unclear exactly what type of claim Plaintiffs assert. The basis of the Complaint’s

single Count is that “[i]f Defendants certify presidential-election results from counties where

sufficient illegal ballots were included in the results to change or place in doubt the November 3

presidential-election result, Voters [sic] valid, legal votes will be unconstitutionally diluted by

illegal votes” in violation of the First and Fourteenth Amendments. Compl. ¶ 54. Then, citing to

state law standards, Plaintiffs assert that this federal court should determine “whether the election


                                                 -17-
     Case 4:20-cv-00281-RSB-CLR Document 15 Filed 11/13/20 Page 20 of 26



results in certain counties [but not others] should be excluded for purposes of certifying

Presidential Electors.” Id. ¶¶ 58-60. But adjudicating such issues (even if there was evidence to

support one, which there is not) is not a proper task for a federal court. See supra Section IV.A.2.

        Even if the Court were to assume that Plaintiffs seek to assert an equal protection claim

premised on a vote-dilution theory, they have failed to plead it. As explained supra, vote dilution

is a viable basis for a federal equal protection claim only in certain contexts, such as when laws

are crafted that structurally devalue one community’s votes over another’s. See, e.g., Larios v. Cox,

300 F. Supp. 2d 1320, 1343 (N.D. Ga. 2004), aff’d, 542 U.S. 947 (2004) (“[A]n individual’s right

to vote for state legislators is unconstitutionally impaired when its weight is in a substantial fashion

diluted when compared with votes of citizens living in other parts of the State.”) (quoting Reynolds,

377 U.S. at 568). In such cases, which are grounded in the Equal Protection Clause, plaintiffs

allege that their votes are devalued as compared to similarly situated voters. Plaintiffs have simply

not pleaded such a claim. That is, Plaintiffs have not asserted that their votes have been

undervalued compared to the votes of others in the state; instead, they seek to aggrandize their own

by tossing millions of valid votes.

        In other words, Plaintiffs’ theory relies upon the premise that if a small number of unlawful

ballots evade detection in some jurisdictions, then the ballots of all voters in other jurisdictions are

“unconstitutionally diluted.” Compl. ¶ 55 (if “illegal voting has occurred in connection with the

presidential-election results, [then Plaintiffs’] votes have been unconstitutionally diluted”). But, of

course, they cannot identify a single precedent adopting this theory. Rather, courts across the

country have recently and emphatically rejected similar theories as a basis for plaintiffs to pursue

election law challenges—including in cases brought by the Trump Campaign itself. E.g.,

Boockvar, 2020 WL 5997680, at *45 (W.D. Pa. Oct. 10, 2020) (“[I]f Plaintiffs are right, any




                                                 -18-
      Case 4:20-cv-00281-RSB-CLR Document 15 Filed 11/13/20 Page 21 of 26



unlawful votes will dilute all other lawful votes in the same way. While certainly voter fraud and

illegal voting are bad, as a matter of equal protection, there is no unequal treatment here, and thus

no burden on Plaintiffs’ rights under the Equal Protection Clause.”). The conclusion of these courts

is both correct and unsurprising: claims of vote dilution based on fears of purported fraud applies

to all voters equally, making it an ill-fit for an equal protection challenge.7

         Ultimately, “[t]he Constitution is not an election fraud statute.” Minn. Voters All. v. Ritchie,

720 F.3d 1029, 1031 (8th Cir. 2013) (quoting Bodine v. Elkhart Cty. Election Bd., 788 F.2d 1270,

1271 (7th Cir. 1986)), and it “d[oes] not authorize federal courts to be state election monitors.”

Gamza v. Aguirre, 619 F.2d 449, 454 (5th Cir. 1980). Even “a deliberate violation of state election

laws by state election officials does not transgress against the Constitution.” Shipley v. Chi. Bd. of

Election Comm’rs, 947 F.3d 1056, 1062 (7th Cir. 2020). There is simply no authority for

transmogrifying the vote dilution line of cases that Plaintiffs cite into a requirement that the federal

judiciary micromanage election procedures and disenfranchise lawful voters, let alone based on

unsupported and allegations of fraud. To the contrary, courts have routinely—and appropriately—

rejected such efforts. Boockvar, 2020 WL 5997680, at *67–68 (rejecting equal protection

challenge to poll-watcher restrictions grounded in vote-dilution theory because restrictions did not

burden fundamental right, including right to vote, or discriminate based on suspect classification);

Cook Cty. Republican Party v. Pritzker, No. 20-cv-4676, 2020 WL 5573059, at *4 (N.D. Ill. Sept.

17, 2020) (denying motion to enjoin law expanding deadline to cure votes because plaintiffs did

not show how voter fraud would dilute their votes); Cortés, 218 F. Supp. 3d at 406–07 (rejecting



7
  To the extent Plaintiffs rely on Bush v. Gore, see Compl. ¶ 60, it does not save their claim. In Bush, the U.S. Supreme
Court considered “whether the use of standardless manual recounts” by some, but not all, Florida counties in the
aftermath of the 2000 presidential election violated the Equal Protection Clause. 531 U.S. 98, 103 (2000). The Bush
Court emphasized that an equal protection claim lies only where there is both arbitrary and disparate treatment by the
state. Id., at 105. Plaintiffs have not made such an allegation; nor could they.



                                                         -19-
     Case 4:20-cv-00281-RSB-CLR Document 15 Filed 11/13/20 Page 22 of 26



requested expansion of poll-watcher eligibility based on premise that voter fraud would dilute

weight of plaintiffs’ votes); Wise v. Circosta, 978 F.3d 93 (4th Cir. 2020) (“The extension does

not dilute some votes relative to others — rather, it has the same effect on all North Carolina

voters.”); see also Minn. Voters All., 720 F.3d at 1031–32 (affirming Rule 12(b)(6) dismissal of

vote dilution claim); Partido Nuevo Progresista v. Perez, 639 F.2d 825, 827–28 (1st Cir. 1980)

(per curiam) (rejecting challenge to purportedly invalid ballots because plaintiffs’ claimed that

votes were ‘diluted’ by the votes of others, not that they themselves were prevented from voting).

       In short, because Plaintiffs have failed to articulate any cognizable claim, their complaint

should be dismissed.

C.     Plaintiffs are not entitled to the relief they seek.

       Plaintiffs ask for relief that is disproportionate, implausible, and unconstitutional.

Plaintiffs’ requested relief is not tailored to the alleged violations in the complaint because instead

of remedying a constitutional violation, their requested relief would in fact violate millions of

Georgians’ constitutional rights. See Opinion, Bognet v. Sec’y Commonwealth of Pa., No. 20-3214

(3d Cir. Nov. 13, 2020), ECF No. 62 at 8 (affirming denial of vote dilution claim “with

commitment to a proposition indisputable in our democratic process: that the lawfully cast vote of

every citizen must count”); Gallagher v. N.Y. State Bd. of Elections, No. 20-5504, 2020 WL

4496849, at *16 (S.D.N.Y. Aug. 3, 2020); Stein v. Cortez¸ 223 F.Supp.3d 423, 442 (E.D. Pa 2016)

(granting relief that “could well ensure that no Pennsylvania vote counts . . . would be both

outrageous and completely unnecessary”); Marks v. Stinson, 19 F.3d 873, 888 (3d Cir. 1994)

(refusing to grant relief that would determine election based on non-absentee ballots—despite

proven fraud in absentee ballots—because “[o]ur primary concern here is . . . to promote the

public’s interest in having legislative power exercised only by those to whom it has been legally




                                                 -20-
        Case 4:20-cv-00281-RSB-CLR Document 15 Filed 11/13/20 Page 23 of 26



delegated” and “[t]his interest is not served by arbitrarily ignoring the absentee vote, a substantial

but undetermined portion of which was . . . legally cast”).

           And in any event, the State is already undergoing a verification process through a full hand

recount to confirm the validity and accuracy of this election, rendering Plaintiffs’ requested relief

moot. Indeed, elections officials across Georgia are currently conducting “an audit, a recount and

a recanvass all at once.”8 While casting and counting votes is already subject to multiple layers of

scrutiny and protection (see, e.g., O.C.G.A. § 21-2-386(a) (signature verification); Ga. Comp. R.

& Regs. 183-1-12-.12 (tabulating results)), this current and ongoing hand recount, likewise subject

to scrutiny and observation, will essentially audit the results without disenfranchising eligible

Georgia voters.9 Accordingly, because Plaintiffs’ gambit to circumvent the will of Georgia’s

electorate “has no essential or important relationship to the claim for relief,” their complaint should

be dismissed or, in the alternative, the Court should strike the improper prayer for relief. See, e.g.,

Rees v. PNC Bank, N.A., 308 F.R.D. 266, 271 (N.D. Cal. 2015) (quoting Fantasy, Inc. v. Fogerty,

984 F.2d 1524, 1527 (9th Cir. 1993)) (explaining that courts may strike portions of complaints

when they bear no “essential or important” relationship to the claims); see also Bingham v. HCA,

Inc., 783 F. App’x 868, 876 (11th Cir. 2019) (“As the district court noted, it is important to

discourage plaintiffs from being able to ‘learn the complaint's bare essentials through discovery’

which could ‘needlessly harm a defendants’ [sic] goodwill and reputation by bringing a suit that

is, at best, missing some of its core underpinnings, and, at worst, are baseless allegations used to

extract settlements.’”).




8
 Quinn Scanlan, Georgia's Top Election Official Onnounces there will be 'full by-hand recount in each county' for
presidential race, ABC News (Nov. 11, 2020), https://abcnews.go.com/Politics/georgias-top-election-official-
announces-full-hand-recount/story?id=74146620 (quoting the Georgia Secretary of State).
9
    See Chris Harvey, Ga. Sec’y of State’s Office, Elections Division Director, Audit Instructions (Nov. 12, 2020).


                                                          -21-
     Case 4:20-cv-00281-RSB-CLR Document 15 Filed 11/13/20 Page 24 of 26



                                       V.     CONCLUSION

        Just four years ago, the Trump Campaign stated the following in objecting a recount request

by Dr. Jill Stein:

        By “contesting” the clear choice of millions of voters in [the state], [Plaintiffs]
        aim[] to sow doubts regarding the legitimacy of the presidential election while
        denying millions of people in . . . a seat at the Electoral College table. And in
        bringing mayhem to the otherwise orderly, time-honored Electoral College process,
        [Plaintiffs are] meddling with confirmation of the election’s outcome when
        Congress meets in January [2020]. Ultimately, [Plaintiffs] cannot change the
        outcome of the presidential election. But [they] apparently ha[ve] no qualms over
        creating constitutional chaos in [their] effort to do so. . . . The law does not require
        the State to support this ruse, and it should not do so.

Donald J. Trump & Donald J. Trump for President, Inc.’s Objections to Dr. Jill Stein’s Recount

Pet., In re Pet. for Recount for Office of President of U.S. of Am. (Mich. Bd. of State Canvassers

Dec. 1, 2016). Nor should this Court.

        For the foregoing reasons, Proposed Defendant-Intervenor respectfully requests that the

Court dismiss Plaintiffs’ complaint.

Dated: November 13, 2020.                       Respectfully submitted,

                                                   /s/ TODD M. BAIAD
                                                   Todd M. Baiad
                                                   Georgia Bar No: 031605
                                                   Lucas D. Bradley
                                                   Georgia Bar No: 672136
                                                   BOUHAN FALLIGANT LLP
                                                   One West Park Avenue (31401)
                                                   P.O. Box 2139
                                                   Savannah, GA 31402-2139
                                                   Telephone: (912) 232-7000
                                                   Facsimile: (912) 233-0811
                                                   tmbaiad@bouhan.com
                                                   ldbradley@bouhan.com

                                                   Halsey G. Knapp, Jr.
                                                   Georgia Bar No. 425320
                                                   Joyce Gist Lewis
                                                   Georgia Bar No. 296261


                                                 -22-
Case 4:20-cv-00281-RSB-CLR Document 15 Filed 11/13/20 Page 25 of 26



                                KREVOLIN & HORST, LLC
                                One Atlantic Center
                                1201 West Peachtree Street, NW
                                Suite 3250 | Atlanta, GA 30309
                                Tel: 404-888-9700
                                hknapp@khlawfirm.com
                                jlewis@khlawfirm.com

                                Marc E. Elias*
                                Amanda R. Callais*
                                Alexi M. Velez*
                                Emily R. Brailey*
                                PERKINS COIE LLP
                                700 Thirteenth Street NW, Suite 800
                                Washington, DC 20005
                                Telephone: (202) 654-6200
                                melias@perkinscoie.com
                                acallais@perkinscoie.com
                                avelez@perkinscoie.com
                                ebrailey@perkinscoie.com

                                Kevin J. Hamilton*
                                Amanda J. Beane*
                                PERKINS COIE LLP
                                1201 Third Avenue, Suite 4900
                                Seattle, Washington 98101
                                Telephone: (206) 359-8000
                                khamilton@perkinscoie.com
                                abeane@perkinscoie.com

                                Gillian C. Kuhlmann*
                                PERKINS COIE LLP
                                1888 Century Park East, Suite 1700
                                Los Angeles, California 90067
                                Telephone: (310) 788-3900
                                gkuhlmann@perkinscoie.com

                                Matthew J. Mertens
                                Georgia Bar No: 870320
                                PERKINS COIE LLP
                                1120 NW Couch Street, 10th Floor
                                Portland, Oregon 97209
                                Telephone: (503) 727-2000

                                Counsel for Proposed Intervenor-Defendant
                                *Pro Hac Vice Application Pending


                               -23-
     Case 4:20-cv-00281-RSB-CLR Document 15 Filed 11/13/20 Page 26 of 26




                                  CERTIFICATE OF SERVICE

       I hereby certify that on the November 13, 2020, I electronically filed the within document

with the Clerk of the Court using the CM/ECF system which will automatically send e-mail

notification of such filing to the attorneys of record.


                                                          s/ TODD M. BAIAD
                                                          Todd M. Baiad
                                                          Georgia Bar No: 031605
                                                          One West Park Avenue (31401)
                                                          P.O. Box 2139
                                                          Savannah, GA 31402-2139
                                                          Telephone: (912) 232-7000
                                                          Facsimile: (912) 233-0811
                                                          tmbaiad@bouhan.com




                                                 -24-
